Citation Nr: 1134296	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  06-15 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder.

2.  Entitlement to service connection for a left elbow disorder.

3.  Entitlement to service connection for a muscle disorder.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for a right hip disorder.

9.  Entitlement to service connection for a left hip disorder.

10.  Entitlement to service connection for a low back disorder.

11.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

12.  Entitlement to service connection for sleep apnea.

13.  Entitlement to an initial disability rating greater than 10 percent for service-connected coronary artery disease associated with hypertension, from July 13, 2006, to May 7, 2009.

14.  Entitlement to a disability rating greater than 30 percent for service-connected coronary artery disease associated with hypertension, from May 8, 2009.

15.  Entitlement to an initial disability rating greater than 20 percent for service-connected degenerative disc disease of the cervical spine, C5-C7.

16.  Entitlement to an initial compensable disability rating for service-connected lipoma tumor on spine.

17.  Entitlement to an initial compensable disability rating for service-connected hypertension.

18.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to May 1977, July 1980 to February 1985, and September 2001 to March 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi.

As to the issue of service connection for a psychiatric disorder, initially claimed as major depressive disorder, the Board notes that a service treatment record dated in May 2002 shows that the Veteran was said to have had a history of PTSD related to a mishap on a ship in 1988.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of the foregoing, the Veteran's claim for service connection has been recharacterized as service connection for a psychiatric disorder, to include PTSD.  

As the issue of an increased disability rating for service-connected coronary artery disease associated with hypertension, the Board notes that service connection was granted by rating decision of the RO dated in May 2010, at which time an initial 30 percent disability rating was assigned effective as of May 8, 2009.  During the pendency of this appeal, by rating action dated in July 2010, an effective date for the grant of service connection for this disability of July 13, 2006, was awarded with an initial disability rating of 10 percent.  As such, this issue will be adjudicated in two separate stages as captioned above.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the record suggests that the Veteran is no longer employed and is receipt of Social Security Administration disability benefits.  While it is unclear whether the Veteran is not employed solely as a result of his service-connected disability, the Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issues before the Board are as set forth above.

The issues of service connection for a psychiatric disorder, to include PTSD, and sleep apnea; an increased disability rating for a lipoma tumor on the spine; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The preponderance of the evidence of record does not show that the Veteran has a right elbow disorder that is manifested as a result of his period of active service, or that had manifested to a compensable degree within any applicable presumptive period.

2.  The preponderance of the evidence of record does not show that the Veteran has a left elbow disorder that is manifested as a result of his period of active service, or that had manifested to a compensable degree within any applicable presumptive period.

3.  The preponderance of the evidence of record shows that the Veteran does not have a current muscle disorder.


4.  The preponderance of the evidence of record shows that the Veteran does not have a current right shoulder disability.

5.  The preponderance of the evidence of record does not show that the Veteran has a left shoulder disorder that is manifested as a result of his period of active service, or that had manifested to a compensable degree within any applicable presumptive period.

6.  The preponderance of the evidence of record does not show that the Veteran has a right knee disorder that is manifested as a result of his period of active service, or that had manifested to a compensable degree within any applicable presumptive period.

7.  The preponderance of the evidence of record does not show that the Veteran has a left knee disorder that is manifested as a result of his period of active service, or that had manifested to a compensable degree within any applicable presumptive period.

8.  The preponderance of the evidence of record does not show that the Veteran has a right hip disorder that is manifested as a result of his period of active service, or that had manifested to a compensable degree within any applicable presumptive period.

9.  The preponderance of the evidence of record does not show that the Veteran has a left hip disorder that is manifested as a result of his period of active service, or that had manifested to a compensable degree within any applicable presumptive period.

10.  Degenerative disc disease of the lumbar spine was manifested to a compensable degree within one year following the Veteran's separation from active service.

11.  From July 13, 2006, to May 19, 2008, the Veteran's coronary artery disease was not manifested by a estimated workload greater than 5 metabolic equivalents (METs) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; nor was there evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

12.  Since May 19, 2008, the Veteran's coronary artery disease has been manifested by a estimated workload of 5 METs with an ejection fraction of 40 percent to 45 percent.  His coronary artery disease has not been manifested by chronic congestive heart failure.

13.  During the course of the entire appellate period, the Veteran's cervical spine disability has been manifested by limitation of flexion to 20 degrees, but without additional limitation of motion due to pain, weakness, fatigability or incoordination.

14.  The Veteran's hypertension is not characterized by diastolic blood pressure of predominantly 100 or more; systolic blood pressure of predominantly 160 or more; or a history of diastolic blood pressure of predominantly 100 or more requiring continuous medication for control.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a right elbow disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The criteria for the establishment of service connection for a left elbow disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  The criteria for the establishment of service connection for a muscle disorder   are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


4.  The criteria for the establishment of service connection for a right shoulder disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

5.  The criteria for the establishment of service connection for a left shoulder disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

6.  The criteria for the establishment of service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

7.  The criteria for the establishment of service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

8.  The criteria for the establishment of service connection for a right hip disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

9.  The criteria for the establishment of service connection for a left hip disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

10.  The criteria for the establishment of service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

11.  From July 13, 2006, to May 19, 2008, the criteria for a disability rating greater than 10 percent for coronary artery disease associated with hypertension, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic Code 7005 (2010).

12.  From May 19, 2008, to May 8, 2009, the criteria for a 30 percent disability rating for coronary artery disease associated with hypertension, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic Code 7005 (2010).

13.  From May 8, 2009, the criteria for a disability rating higher than 30 percent for the coronary artery disease associated with hypertension, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic Code 7005 (2010).

14.  The criteria for an initial disability rating greater than 20 percent for degenerative disc disease of the cervical spine, C5-C7, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5003, 5237 (2010).

15.  The criteria for an initial compensable disability rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in June 2004, July 2004, August 2005, March 2006, November 2009, and March 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  The Veteran was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  

Concerning the claims for an increased initial disability ratings, the Board notes that these appeals arise from a grant of service connection, and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for arthritis may be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Right and left elbows

The Veteran asserts that he has right and left elbow disorders that are manifested as a result of his period of active service.  A review of treatment records from periods of both active and reserve service reveals that there is no evidence of treatment for symptoms associated with a chronic right or left elbow disorder during service.  Reports of medical examination dated in November 1974, May 1977, June 1980, February 1981, January 1985, February 1990, January 1991, August 1994, December 2000, and April 2002 all show that clinical evaluation of the upper extremities was normal.  A Disability Evaluation Board Report dated in December 2002 revealed no abnormalities of either elbow.

Following the Veteran's final period of active service, a VA joints examination report dated in May 2009 shows that the Veteran asserted that he had current arthritis of the elbows that is manifested as a result of his period of active service.  He described that he had no history of an injury incident, but rather that there had been a slow, insidious onset, which he believed occurred in 1983.  He noted he had been seen by a corpsman, who had indicated that he may have had osteoarthritis.  He indicated that he had a very gradual progression of  discomfort since that time.  X-rays of the elbows revealed mild symmetrical degenerative joint disease.  The diagnosis was right and left elbow condition.  The examiner indicated that service treatment records were negative for chronicity or continuity of care, therefore, the right and left elbow disorders were not caused by or a result of active service.

Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim of service connection for right and left elbow disorders, and the appeal will be denied.

As noted above, the Veteran's service treatment records are negative of any findings associated with a right or left elbow disorder.  Service treatment records are highly probative as to the events occurring in service, as the records are generated with the specific purpose of ascertaining the individual's physical condition and are akin to statements of diagnosis and treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Following service, it is not until the May 2009 VA examination report that there is evidence of a current right and left elbow disability.  This is more than five years following separation from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since service, can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds probative the May 2009 opinion of the VA examiner that stated that the Veteran's current right and left elbow disorders are not related to service.  
This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, to include his lay statements, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board recognizes the Veteran's contentions that he has had continuous symptoms associated with frostbite experienced during his period of active service.   When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of symptomatology, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with either elbow until May 2009; and no competent medical evidence linking such symptoms to the Veteran's service) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has right and left elbow disorders that are related to active service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.

Given the medical evidence against the claim, for the Board to conclude that the Veteran has a right or left elbow disorder as a result of service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2010); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

For the reasons and bases provided above, the evidence in this case weighs against the claim of service connection for a right and left elbow disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).

Muscle disorder

The Veteran asserts that he has an unspecified muscle disorder that is manifested as a result of his period of active service.

A review of this service treatment records reveals that in April 1975, the Veteran was treated for pain and tightness in the abdomen following strenuous exercise.  The impression was muscle strain of the abdomen.

In September 1980, he was treated for a muscle spasm and a muscle strain of the neck and trapezius muscle.  Service treatment records dated from January 2002 to February 2002 show treatment for neck pain and trapezius spasms.

Following service, a January 2009 VA examination report shows that the VA examiner reviewed the Veteran's entire claims file in conjunction with conducting the examination of the Veteran.  The examiner noted that the Veteran's neck and trapezius spasms were all related to his cervical spine disability (for which he is already service connected).  There was no diagnosis of either a current abdominal muscle disorder or of any generalized muscle disorder other than that which is associated with an already service-connected disability.  The examiner concluded that there were no associated vascular, nerve, or bone injuries related to the muscles, and the muscles were without sequelae or residual.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In order for the Veteran to be granted service connection for a muscle disorder, there must be evidence of a service-connected disease or injury and a present disability which is attributable to such disease or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As the Veteran has never been diagnosed with a general muscle disability and there is no current diagnosis associated with an abdominal muscle, service connection for a muscle disorder cannot be awarded.  As there is no competent evidence of record of a current disorder, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.

Right shoulder disorder

The Veteran asserted that he had a right shoulder disorder that was manifested as a result of his period of active service.

A service treatment record dated in February 1975 shows that the Veteran reported that he was treated for a sprained left shoulder.  There is no indication that he was treated for a right shoulder disorder at that time.

Service treatment records dated from February 2002 to March 2002 show treatment for neck pain radiating to the shoulders and trapezius spasms.    

A VA examination report dated in January 2009 shows that the Veteran reported spraining his right shoulder during service in 1975, but that he did not currently have any associated symptoms.  He told the examiner that he had no concerns related to his right shoulder, and that he wanted to "cancel that," stating that he had no problem with the right shoulder and did not want it evaluated.  No diagnosis of a right shoulder disability was given.

As noted above, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See Brammer, 3 Vet. App. at 225.  In order for the Veteran to be granted service connection for a right shoulder disorder, there must be evidence of a service-connected disease or injury and a present disability which is attributable to such disease or injury.  See Rabideau, 2 Vet. App. at 143-44.  As the Veteran has never been diagnosed with a right shoulder disability, and has specifically indicated that he had no current symptoms and wished to "cancel" evaluation of the right shoulder, service connection for that disability cannot be awarded.  As there is no competent evidence of record of a current right shoulder disorder, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.

Left shoulder

The Veteran asserts that he has a left shoulder disorder that is manifested as a result of his period of active service.

A service treatment record dated in February 1975 shows that the Veteran reported that his left shoulder hurt.  He was said to have sprained the shoulder after falling on it.  He was put in a sling.  The impression was sprained shoulder.  In September 1980, he was treated for a muscle spasm and a muscle strain of the neck and trapezius muscle.  Service treatment record dated from February 2002 to March 2002 show treatment for neck pain radiating to the shoulders and trapezius spasms.    In March 1983, he reported that he may have dislocated his left shoulder following a fall.  The diagnosis was muscular strain.  A reserve service report of medical history dated in August 1994 shows that he Veteran reported a history of left shoulder dislocation.

The January 2009 VA examination report shows that the Veteran reported injuring his left shoulder in 1975, and that he has had continued intermittent symptoms ever since then.  The diagnosis was left shoulder acromioclavicular joint arthritis.  The examiner indicated that the Veteran had injured the left shoulder in March 1983, but objective findings and X-rays were normal.  He had been treated conservatively and there was no further documentation regarding the left shoulder, and no further complaints, evaluation, or treatment of the left shoulder.  The examiner concluded that there had been no continuity of care or chronicity of injury.  The examiner also concluded that the osteoarthritis was a process of natural aging, and less likely as not caused by or a result of active service.

Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim of service connection for a left shoulder disorder, and the appeal will be denied.

As noted above, while there was evidence of a left shoulder injury in 1983 during service, the evidence also shows that there was no residuals or sequelae associated thereto.  Following service, it is not until the January 2009 VA examination report that there is evidence of a current left shoulder osteoarthritis.  This is more than five years following separation from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since service, can be considered as evidence against a claim.  See Maxson, 230 F.3d at 1333.

The Board finds probative the January 2009 opinion of the VA examiner that stated that the Veteran's current left shoulder disorder was not related to service.  
This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, to include his lay statements, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean, 13 Vet. App. at 448-9.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray, 7 Vet. App. at 492-93.

The Board recognizes the Veteran's contentions that he has had continuous symptoms associated with his left shoulder since his period of active service.   When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 303.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1372.

To the extent that the Veteran is able to observe continuity of symptomatology, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with the left shoulder until January 2009; and no competent medical evidence linking such symptoms to the Veteran's service) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit, 5 Vet. App. at 93.  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has left shoulder disorder that is related to active service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.

Given the medical evidence against the claim, for the Board to conclude that the Veteran has a left shoulder disorder as a result of service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2010); See Obert, 5 Vet. App. at 33.

For the reasons and bases provided above, the evidence in this case weighs against the claim of service connection for a left shoulder disorder.  See Degmetich, 104 F.3d at 1328; Gilpin, 155 F.3d at 1353.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).

Right and left knees

The Veteran asserts that he has right and left knee disorders that are manifested as a result of his period of active service.  A review of this service treatment records reveals a reserve service Dental Health Questionnaire dated in November 2000 in which the Veteran indicated that he had a history of painful joints to specifically include the knees.  

A reserve service report of medical examination dated in December 2000 shows that clinical evaluation of the lower extremities was normal.  In the associated report of medical history, the Veteran indicated that he had arthritis and osteoarthritis, but there was no indication that this involved the knees.

A report of medical examination dated in April 2002 shows that clinical evaluation of the lower extremities was normal.  However, it was noted that the Veteran had osteoarthritis, though, the particular joint(s) involved was not specified.  In the associated report of medical history, the Veteran indicated that he had arthritis, but there was no indication that this involved the knees.

A subsequent Dental Health Questionnaire dated in November 2002 shows that the Veteran, in pertinent part, indicated a history of arthritis in the knees for which he was taking over-the-counter medication.

Following the Veteran's final period of service, a VA joints examination report dated in January 2009 shows that the VA examiner reviewed the Veteran's entire claims file in conjunction with conducting the examination of the Veteran.  The Veteran asserted that he had current arthritis of the knees that is manifested as a result of his period of active service.  He described a slow, insidious onset of symptoms in each knee dating back to 1984.  The examiner noted that based on the evidence of record, there was no documentation concerning complaints, evaluation, or treatment of a right or left knee disorder.  The diagnosis was mild bilateral patellar spurring.  The examiner opined that based on the evidence of record, there was no continuity of care nor chronicity of arthritic disease.  The examiner added that osteoarthritis was a process of natural aging, a degenerative process; and that osteoarthritis was less likely as not caused by or a result of active service.

Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim of service connection for right and left knee disorders, and the appeal will be denied.  In this regard, there is a lack of evidence of knee problems during the Veteran's period of active service, and no evidence to suggest that a degenerative process began during that period of active service.

As noted above, the Veteran's service treatment records are negative of any findings associated specifically with a right or left knee disorder.  Service treatment records are highly probative as to the events occurring in service, as the records are generated with the specific purpose of ascertaining the individual's physical condition and are akin to statements of diagnosis and treatment.  See Rucker, 10 Vet. App. at 73.  

The Board finds probative the January 2009 opinion of the VA examiner that stated that it was less likely than not that the Veteran's osteoarthritis was caused by or related to service.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, to include his lay statements, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean, 13 Vet. App. at 448-9.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray, 7 Vet. App. at 492-93.

The Board recognizes the Veteran's contentions that he has had continuous symptoms associated with frostbite experienced during his period of active service; and that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Barr, 21 Vet. App. at 303; Jandreau, 492 F.3d at 1372.

To the extent that the Veteran is able to observe continuity of symptomatology, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with either knee until January 2009; and no competent medical evidence linking such symptoms to the Veteran's service) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit, 5 Vet. App. at 93.  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has right and left knee disorders that are related to active service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.

Given the medical evidence against the claim, for the Board to conclude that the Veteran has a right or left knee disorder as a result of service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2010); Obert, 5 Vet. App. at 33.

For the reasons and bases provided above, the evidence in this case weighs against the claim of service connection for a right and left knee disorder.  See Degmetich, 104 F.3d at 1328; Gilpin, 155 F.3d at 1353.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).

Right and left hips

The Veteran asserts that he has right and left hip disorders that are manifested as a result of his period of active service.  

A reserve service Dental Health Questionnaire dated in November 2000 shows that the Veteran indicated that he had a history of painful joints.  A report of medical examination dated in December 2000 shows that clinical evaluation of the lower extremities was normal.  In the associated report of medical history, the Veteran indicated that he had arthritis and osteoarthritis, but there was no indication that this involved the hips.

A report of medical examination dated in April 2002 shows that clinical evaluation of the lower extremities was normal.  The examiner noted that the Veteran had osteoarthritis, though, the particular joint(s) involved was not specified.  In the associated report of medical history, the Veteran indicated that he had arthritis, but there was no indication that this involved the hips.

A subsequent Dental Health Questionnaire dated in November 2002 shows that the Veteran, in pertinent part, indicated a history of arthritis in the hips for which he was taking over-the-counter medication.

An outpatient treatment record from Keesler Air Force Base Medical Center dated in February 2004 shows that the Veteran reported a several month history of back pain radiating to the right hip.  The assessment was low back pain.  There was no diagnosis specifically associated with the right hip.

A private medical record from K. R. N., M.D., dated in September 2004, shows that the Veteran reported a history of low back pain going to the right hip for the preceding few years.  The impression, in pertinent part, was history of low back pain with radiation down the lower extremities, right more than left; apparent peripheral neuropathy and lumbar radiculopathy; and a history of lipoma of the spinal canal.

A private medical record from Bienville Orthopaedic Specialists, dated in April 2005, shows that the Veteran reported experiencing hip pain since falling two years earlier.  The assessment was hip bursitis, open fracture N>Z Pelvis-acetabulum, and localized osteoarthrosis of the primary pelvic region and thigh.

A radiology report from Keesler Air Force Base Medical Center dated in March 2006 shows that the Veteran was said to have stable degenerative changes of the bilateral hips.

A VA joints examination report dated in January 2009 shows that the VA examiner reviewed the Veteran's entire claims file in conjunction with conducting the examination of the Veteran.  The Veteran asserted that he had right and left hip disorders that are manifested as a result of his period of active service.  As to the right hip, he described injuring it in a fall on ice in 1996 during service with the United States Coast Guard.  He added that he had been treated conservatively by a private physician at that time, and there was no documentation of the incident.  He indicated that he had been having continued symptoms since that time.  As to the left hip, he described a slow, insidious onset of symptoms since his service with the United States Coast Guard.  The examiner noted that based on the evidence of record, there was no documentation concerning complaints, evaluation, or treatment of a right or left hip disorder.  X-rays revealed degenerative arthritis of the hips.  The diagnosis was bilateral degenerative arthritis of the hips.  The examiner opined that there was no evidence of a continuity of symptoms since service.  The examiner also concluded that the osteoarthritis was a process of natural aging, and less likely as not caused by or a result of active service.

Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim of service connection for right and left hip disorders, and the appeal will be denied.  In this regard, there is no evidence to suggest that a the current right and left hip degenerative process began during the Veteran's period of active service.

The Board finds probative the January 2009 opinion of the VA examiner that stated that it was less likely than not that the Veteran's osteoarthritis was caused by or related to service.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, to include his lay statements, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean, 13 Vet. App. at 448-9.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray, 7 Vet. App. at 492-93.

The Board recognizes the Veteran's contentions that he has had continuous symptoms associated with his hips since his period of active service; and that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Barr, 21 Vet. App. at 303; Jandreau, 492 F.3d at 1372.

To the extent that the Veteran is able to observe continuity of symptomatology, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with either hip until January 2009; and no competent medical evidence linking such symptoms to the Veteran's service) outweigh his contentions.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit, 5 Vet. App. at 93.  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has right and left hip disorders that are related to active service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.

Given the medical evidence against the claim, for the Board to conclude that the Veteran has a right or left hip disorder as a result of service would be speculation, and service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2010); Obert, 5 Vet. App. at 33.

For the reasons and bases provided above, the evidence in this case weighs against the claim of service connection for a right and left hip disorder.  See Degmetich, 104 F.3d at 1328; Gilpin, 155 F.3d at 1353.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).

Low back disorder

The Veteran asserts that he has a low back disorders that is manifested as a result of his period of active service.  

A reserve service Dental Health Questionnaire dated in November 2000 shows that the Veteran indicated that he had a history of painful joints.  A report of medical examination dated in December 2000 shows that clinical evaluation of the spine was normal.  In the associated report of medical history, the Veteran indicated that he had low back pain, arthritis, and osteoarthritis.

A report of medical examination dated in April 2002 shows that clinical evaluation of the spine was normal.  The examiner noted that the Veteran had osteoarthritis, though, the particular joint(s) involved was not specified.  In the associated report of medical history, the Veteran indicated that he had low back pain and arthritis.

A subsequent Dental Health Questionnaire dated in November 2002 shows that the Veteran, in pertinent part, indicated a history of arthritis in the back for which he was taking over-the-counter medication.

An outpatient treatment record from Keesler Air Force Base Medical Center dated in February 2004 shows that the Veteran reported a several month history of back pain radiating to the right hip.  The assessment was low back pain.

A MRI study from Keesler Air Force Base Medical Center dated in March 2004 shows that the Veteran was said to have a history of degenerative disc disease with low back pain radiating to the right leg, hip, testicle, and groin areas.

A private medical record from K. R. N., M.D., dated in September 2004, shows that the Veteran reported a history of low back pain going to the right hip for the preceding few years.  The impression, in pertinent part, was history of low back pain with radiation down the lower extremities, right more than left; apparent peripheral neuropathy and lumbar radiculopathy; and a history of lipoma of the spinal canal.

Private outpatient treatment records from C. L., M.D., dated from November 2004 to February 2005 show that the Veteran was treated for symptoms associated with lumbar radiculopathy and spinal lipoma.

A private radiology report from the Biloxi Regional Medical Center dated in March 2005 shows that the diagnostic studies, in pertinent part, revealed that the Veteran had mild degenerative disc disease of the lumbar spine, consisting of mild disc desiccation and disc bulging with no evidence of canal stenosis or neural foraminal stenosis.

A VA joints examination report dated in January 2009 shows that the VA examiner reviewed the Veteran's entire claims file in conjunction with conducting the examination of the Veteran.  The Veteran asserted that he had a low back disorder that is manifested as a result of his period of active service.  He described a slow, insidious onset of symptoms in the back dating back to 1984.  X-rays revealed degenerative arthritis of the lumbar spine.  The diagnosis was degenerative disk and joint disease of the lumbar spine.  While the examiner opined that there was no evidence of a continuity of symptoms, this was based on the fact that there was only one mention of arthritis during active duty.  This apparently did not take into account the February 2004 treatment record from Keesler Air Force Base Medical Center which showed a several month history of back pain radiating to the right hip; or the September 2004 private medical record from Dr. N. showing a history of radiating low back pain to the lower extremities.  

Having carefully considered the competent medical evidence of record, the Board finds that the Veteran has reported intermittent low back pain during his period of active service.  Moreover, in March 2005, within one year of his separation from active service, radiological testing revealed that the Veteran was diagnosed with mild degenerative disc disease of the lumbar spine.  In January 2009, he was also diagnosed with degenerative disk and joint disease of the lumbar spine.  As noted above, a low back disorder may be presumed to have been incurred during service if arthritis in the spine becomes disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, there is medical evidence of arthritis of the spine within one year of the Veteran's last period of active duty in March 2004.  The medical evidence of record has suggested that the Veteran had reported low back pain.  In this regard, painful range of motion of the lumbar spine would result in a compensable disability rating.  As such, the Board finds that service connection for degenerative disk and joint disease of the lumbar spine is warranted under 38 C.F.R. §§ 3.307, 3.309.  Moreover, the continuity of disease process from as evidenced in the service treatment records to the present, at the very least, demonstrate findings which would warrant service connection on a direct basis.

Therefore, the Board concludes that degenerative disk and joint disease of the lumbar spine was incurred as a result of the Veteran's period of active service, and the Veteran's claim for service connection is granted.  38 U.S.C.A. § 5107(b); see Gilbert, 1 Vet. App. at 49.

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Veteran is appealing the initial assignment of disability ratings, and as such, the severity of each disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson, 12 Vet. App. at 119.  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2010) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective  innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010). 

Coronary artery disease from July 13, 2006, to May 19, 2008

The Veteran asserts that he is entitled to a higher disability rating for his service-connected coronary artery disease, rated as 10 percent disabling from July 13, 2006, to May 19, 2008, under 38 C.F.R. § 4.104, Diagnostic Code 7005, which refers to arteriosclerotic heart disease (coronary artery disease) (2010).

Under these criteria, a 10 percent disability rating is warranted where a workload of greater than 7 METs but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or requires continuous medication.

A 30 percent disability rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

A 60 percent disability rating is warranted when there is more than one episode of acute congestive heart failure in the past year; or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent disability rating is assigned with documented coronary artery disease resulting in chronic congestive heart failure; or, workload of 3 METS or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2010).

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2) (2010).

The Board notes that the Veteran has been awarded an initial 10 percent disability rating for the service-connected coronary artery disease from July 13, 2006, to May 7, 2009.  The RO then awarded a 30 percent disorder from May 8, 2009, the date of a VA examination demonstrating increased disability.   The Board notes that it does not appear the Veteran underwent a VA hypertension (or coronary artery disease) examination on May 8, 2009, but rather the VA examination report to which the RO had referred was actually dated May 19, 2008.  As such, the Veteran's disability rating is being considered from July 13, 2006, to May 19, 2008.

Private hospital treatment records from the Singing River Hospital dated in July 2006 show that the Veteran underwent percutaneous transluminal coronary angioplasty of the left mid circumflex.  Later that month, he underwent  percutaneous transluminal coronary angioplasty of the first obtuse marginal branch.  He was noted to have never had any other angioplasty, coronary artery bypass surgery, valvular heart surgery, or cardiac transplant.  He denied any other type of cardiac surgery and any history of myocardial infarction.

Applying these criteria to the facts of the case, the Board finds that the Veteran's condition warrants no more than the assigned 10 percent disability rating for the period July 13, 2006, to May 7, 2009.  The Board has reviewed all evidence of record during this period and finds that there was no indication that a workload of greater than 5 METs but not greater than 7 METs resulted in dyspnea, fatigue, angina, dizziness, or syncope; or that there was cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  This disability picture, therefore, is appropriately rated at 10 percent.

The Board has considered the statements of the Veteran as to the extent of his current coronary artery disease.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

As noted above, this is an initial rating case, and consideration has been given to "staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time).  Fenderson, 12 Vet. App. at 119.  The extent of this disability has been considered during various stages and the severity of such disability from May 19, 2008, is being discussed below.  From the period beginning July 13, 2006, to May 7, 2009, the Veteran's coronary artery disease warrants a 10 percent disability rating; and therefore a disability rating greater than 10 percent is denied.

Coronary artery disease from May 19, 2008

The Veteran asserts that he is entitled to a higher disability rating for his service-connected coronary artery disease, rated as 30 percent disabling since May 8, 2009.

A VA examination report dated in May 2008 shows that the Veteran reported a history of heart problems for which he had stents places in July 2005.  He did not have a history of bypass surgery or congestive heart failure.  He would get occasional angina but did not take nitroglycerin.  He would get short of breath using stairs and with humidity and heat.  He would have dizziness, but no syncopal episodes.  There were no atherosclerotic complications of his hypertension.   Echocardiogram revealed normal cardiac chambers; moderate decrease in left ventricular systolic function; normal right ventricular systolic function; and no pericardial effusion.  A repeat stress test revealed METs level of 6.3, with a conclusion of inadequate stress, poor functional capacity, negative for ischemia by electrocardiogram criteria.  A multigated angiogram revealed the left ventricle was normal in size; wall motion was normal; and left ventricular ejection fraction was 77 percent.  

A VA examination report dated in April 2010 shows that a history of treatment for various aspects of his heart disability in June 2000 and July 2006 was noted.  Physical examination revealed regular rhythm without murmurs, gallops, or rubs.  He had no jugular venous distention or hepato-jugular reflux.  There was no peripheral edema, venous stasis changes, or varicose veins.  He had normal dorsalis pedis and posterior tibial pulses bilaterally.  Echocardiogram revealed that the Veteran had normal left atrium and ventricle size and function.  Ejection fraction was 55 percent.  Left ventricle wall motion was normal.  Right atrium and ventricle size and function were normal.  A repeat stress test revealed METs level of 6.3.  The conclusion was inadequate stress with poor functional capacity and negative for ischemia by electrocardiogram criteria.  The diagnosis was coronary artery disease status post stent to the left midcircumflex and first obtuse marginal branch.  

Applying these criteria to the facts of the case, the Board finds that the Veteran's condition warrants a 30 percent disability rating from May 19, 2008, to May 8, 2009; and that a disability rating higher than 30 percent is not warranted at any time thereafter.

Based on the May 2008 and April 2010 VA examinations, each of which established a workload of 6.3 METs, a disability rating higher than 30 percent is not warranted, as there is no evidence of a workload between 3 and 5 METs.  Moreover, left ventricular ejection fraction was 77 percent in May 2008 and 55 percent in April 2010.  The evidence does not show that there has been left ventricular dysfunction with ejection fraction between 30 and 50 percent.  Finally, there was no evidence of acute congestive heart failure within the preceding year.  As such, the currently assigned 30 percent disability rating is the most appropriate for the Veteran's condition.

The Board has considered the statements of the Veteran as to the extent of his current coronary artery disease.  He is certainly competent to report that his symptoms are worse.  Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey, 7 Vet. App. at 208.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

As noted above, this is an initial rating case, and consideration has been given to "staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time).  Fenderson, 12 Vet. App. at 119.  From the period beginning May 19, 2008, to May 8, 2009, the Veteran's coronary artery disease warrants a 30 percent disability rating; and for the period beginning May 8, 2009, the preponderance of the evidence is against the claim for a disability rating greater than 30 percent.

Degenerative disc disease of the cervical spine, C5-C7

In December 2008, the RO awarded entitlement to service connection for the Veteran's cervical spine disability, at which time an initial 20 percent disability rating was assigned effective as of September 17, 2007.  The Veteran asserts that his disability warrants a disability rating greater than the 20 percent that has been assigned.

The Veteran's degenerative disc disease is currently rated under Diagnostic Code 5237 of the Schedule for Rating Disabilities which the rating criteria for a cervical strain.  Degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion of the specific joint or joints involved.  See Diagnostic Code 5003.  Limitation of motion of the spine is rated pursuant to the criteria found in the General Formula for Diseases and Injuries of the Spine.  The Veteran's cervical spine disability may also be rated under Diagnostic Code 5243 for intervertebral disc syndrome which is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis.

A 30 percent disability rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2010).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).

Note (5) to 38 C.F.R. § 4.71a provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 10 percent disability rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

It is noted that for purposes of rating under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

A VA examination report dated in October 2008 shows that the Veteran reported progressive neck pain.  He described decreased lateral range of motion, with crepitus, pain, and stiffness.  He added that the pain would become severe at times.  He described the pain as a three to seven, with flare-ups to eight on a scale of 10.  The pain was located from the base of the skull to the base of the neck, and would be precipitated by activity and movement of the head.  Flare-ups would occur once a week and last two to three days.  He indicated that he would find it incapacitating in that it would be difficult to hold his head up.  Driving would also be difficult due to decreased lateral rotation.  He had a history of steroid injections and the use of pain medication.  The Veteran reported that he had no doctor-prescribed bed rest in the preceding 12 months, and that he could perform all activities of daily living.

Physical examination revealed that gait and posture were normal, and he used no assistive device.  The neck and back were bilaterally symmetrical without gross deformities.  The cervical spine had normal curvature.  He had no palpable spasm, but reported tenderness and paraspinal pain left and right of the cervical spine.  Range of motion of the cervical spine was 20 degrees of forward flexion, 10 degrees of extension, 15 degrees or right lateral flexion, 12 degrees of left lateral flexion, and 30 degrees of right and left lateral rotation.  X-rays revealed probable mild degenerative disc disease of the cervical spine at C5-C7.  The diagnosis was degenerative disc disease of the cervical spine at C5-C7.  The examiner added that additional limitation of motion due to flare-ups could not be determined without resorting to mere speculation.  The examiner explained that there was no discomfort or difficulty with range of motion testing, nor effusion, edema, erythema, tenderness, palpable deformities, or instability, except as noted. 

 As noted above, in order to warrant an increased disability rating for the Veteran's service-connected cervical spine disability, the evidence must show forward flexion of the cervical spine 15 degrees or less or ankylosis of the entire cervical spine; or incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during the past 12 months.  In this case, the VA examination report of record shows that the Veteran's cervical spine had forward flexion of 20 degrees, thus, his limitation of motion does not meet the criteria for a disability rating greater than 20 percent based on range of motion.  As such, a higher disability rating under the General Rating Formula for Diseases and Injuries of the Spine is not warranted.

Additionally, during the October 2008 VA examination, it was specifically indicated that the Veteran had no doctor-prescribed bed rest in the preceding 12 months.  As such, a disability rating greater than 20 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes as there is no evidence of record that the Veteran's cervical spine disability was manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks during the preceding 12 months.

In reaching these conclusions, the Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca, regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  While the Veteran reported that he had weekly flare-ups of pain that would extend from a seven to an eight on a scale of 10, the VA examiner concluded that additional limitation of motion due to flare-ups could not be determined without resorting to mere speculation, and that there was no discomfort or difficulty with range of motion testing, effusion, edema, erythema, tenderness, palpable deformities, or instability.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  As indicated above, he is certainly competent to report that his symptoms are worse.  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey, 7 Vet. App. at 208. To the extent that the Veteran argues or suggests that the clinical data supports an even higher disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

As noted above, this is an initial rating case, and consideration has been given to "staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time).  Fenderson, 12 Vet. App. at 119. However, there appears to be no identifiable period of time since the effective date of service connection, during which the cervical spine disability warranted a disability rating higher than 20 percent.  As the preponderance of the evidence is against the claim for a higher disability rating, this appeal is denied. 

Hypertension

In April 2005, the RO granted service connection for hypertension and assigned a noncompensable disability rating, effective as of March 19, 2004.

The Veteran's service-connected hypertension is rated noncompensable under the criteria of Diagnostic Code 7101 which provides for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under this diagnostic code provision, a 10 percent disability rating is assigned for hypertension when diastolic pressure is predominately 100 or more; or when systolic pressure is predominantly 160 or more; or when there is a history of diastolic pressure predominantly 100 or more and continuous medication for control is required.  A 20 disability percent rating is assigned when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  A 40 percent disability rating is assigned when diastolic pressure is predominantly 120 or more.  A maximum 60 percent disability rating is assigned when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

As indicated above, to receive the next higher rating of 10 percent, the Veteran's diastolic pressure, i.e., the bottom number of his blood pressure reading, must be predominantly 100 or more; or the Veteran's systolic pressure must be predominantly 160 or more.  The evidence in this case demonstrates that neither the Veteran's predominant diastolic or systolic pressures meet the thresholds necessary for the next higher 10 percent disability rating.

A VA examination report dated in February 2005 shows that the Veteran denied any current symptoms associated with his hypertension.  He reported no history of cardiovascular or kidney disease.  He would take medication for his hypertension.  Physical examination revealed that blood pressure was 132/79.  Examination of the heart showed normal sinus rhythm, with nonspecific sinus tachycardia abnormality.   Electrocardiogram revealed no significant coronary artery disease.  The diagnosis was essential hypertension under good control.

Private outpatient treatment records from the Gulf Coast Pain Institute dated from November 2004 to July 2005 reveal that blood pressure was intermittently read to be 140/80, 168/90, 173/95, 156/86.

Outpatient treatment records from the Keesler Air Force Base Medical Center dated from February 2004 to April 2006 show intermittent blood pressure readings at 165/87, 166/90, 129/71, 140/83, 157/83, 171/91, 142/79, 132/79, 170/90, 115/66, 160/105(October 2005), 147/89, 123/74, 126/76, 163/89, 137/83, and 148/81.

A VA examination report dated in May 2008 shows that the Veteran reported experiencing some dizziness and lightheadedness approximately twice weekly.  He denied any current headaches.  Physical examination revealed that blood pressure was 151/91, 155/91, and 149/91.  The examiner added that the Veteran's readings had been impacted by the Veteran not taking his medication that day.  Evaluation of the heart revealed regular rhythm without any murmurs.

A VA examination report dated in May 2010 shows that the Veteran reported that when his blood pressure is elevated, he would experienced facial flushing and dizziness, particularly when standing too quickly.  He added that he would take daily medication to control his blood pressure.  Physical examination revealed that his blood pressure was 135/75, 138/82, and 174/76.  The diagnosis was essential hypertension.  It was indicated that there were impediments to doing instrumental activities of daily living, and that there had been no incapacitation or hospitalization in the preceding year. 

Following a careful review of the evidence, the Board finds that the Veteran's hypertension is not shown to be more than noncompensable.  The Veteran's blood pressure has been read on various occasions over the course of this appeal. Notwithstanding, one reading at Keesler Air Force Base Medical Center in October 2005,  the medical reports show diastolic readings which have been predominantly below 100 and systolic pressure predominantly below 160.  Moreover, the competent medical evidence of record has not shown that the Veteran had a history of diastolic pressure predominantly 100 or more that required the use of continuous medication for control.  While the Veteran has a history of medication for control, the blood pressure readings have shown diastolic pressure predominantly 100 or less.  The Veteran has not provided any competent medical evidence to rebut the medical evidence against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  Hence, the Board finds that the currently assigned noncompensable disability rating is appropriate.

The Board has considered the Veteran's assertions that his blood pressure is more disabling than reflected by his current disability rating.  However, the Board is limited to those factors that are included in the rating criteria provided by regulations for rating that disability. To do otherwise would be error as a matter of law.  Massey, 7 Vet. App. at 208 (1994); Pernorio, 2 Vet. App. at 628.  The pertinent criteria for rating hypertension in this case involves an assessment of the predominant systolic and diastolic pressure readings of record.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Accordingly, the documented blood pressure readings of record were the only medical findings which could be considered in concluding that an increased disability rating for hypertension is not appropriate.  The Board notes that the Veteran has already been separately rated for coronary artery disease associated with hypertension.

As noted above, this is an initial rating case, and consideration has been given to "staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time).  Fenderson, 12 Vet. App. at 119. However, there appears to be no identifiable period of time since the effective date of service connection, during which the hypertension warranted a compensable disability rating.  As the preponderance of the evidence is against the claim for a higher disability rating, this appeal is denied.



Extra-schedular Consideration

The Board also should consider whether an extra-schedular disability rating is available under 38 C.F.R. § 3.321(b)(1), see Thun v. Peake, 22 Vet. App. 111 (2008), for these higher rating claims.  However, as the issue of entitlement to a TDIU necessarily encompasses the same matter, and the issue of a TDIU is being remanded for further development, the Board need not now decide the Veteran's entitlement to any extraschedular consideration.


ORDER

Service connection for a right elbow disorder is denied.

Service connection for a left elbow disorder is denied.

Service connection for a muscle disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for degenerative disk and joint disease of the lumbar spine is granted.

An initial disability rating greater than 10 percent for service-connected coronary artery disease associated with hypertension, from July 13, 2006, to May 7, 2009, is denied.

A 30 percent disability rating greater for service-connected coronary artery disease associated with hypertension, from May 19, 2008, to May 7, 2009, is granted, subject to the applicable criteria governing the payment of monetary benefits.

A disability rating greater than 30 percent for service-connected coronary artery disease associated with hypertension, from May 19, 2008, is denied.

An initial disability rating greater than 20 percent for service-connected degenerative disc disease of the cervical spine, C5-C7, is denied.

An initial compensable disability rating for service-connected hypertension is denied.


REMAND

Unfortunately, a remand is required for the following issues:  service connection for a psychiatric disorder, to include PTSD; service connection for sleep apnea; an increased disability rating for a lipoma tumor on spine; and TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Psychiatric disorder, to include PTSD

As indicated above, the Veteran has been variously diagnosed with a number of 
psychiatric disorders, some of which had been treated prior to and during the Veteran's period of active service.  In a service treatment record dated in May 2002, the Veteran was said to have had a history of PTSD related to a mishap on a ship in 1988.  As the Court in Clemons has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, the issue of entitlement to PTSD must also be considered in adjudicating the Veteran's claim.  

Notwithstanding the May 2002 service treatment records, it is unclear from the medical evidence of record whether the Veteran currently has a diagnosis of PTSD, and if so, whether it is manifested as a result of his period of active service.  Under the circumstances, the Board finds that the Veteran must be scheduled for a VA examination so as to ascertain whether he currently has a diagnosis of PTSD, and whether it is etiologically related to his period of active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, VA has recently amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases. This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a service member's account. VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from service members who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.

Effective July 10, 2010, under 38 C.F.R. § 3.304(f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a service member experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the service member's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Because there has been a change in the regulations, and since it is unclear whether the Veteran has been given notice of these changes, the claim will also be returned to the RO so that the RO may inform the appellant of these changes and how they affect his claim.

Sleep apnea

The Veteran asserts that he has sleep apnea that is manifested as a result of his period of active service.  The medical evidence of record suggests that the Veteran's sleep apnea had become manifested following his second period of active service, but prior to his third period of active service.

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In this case, the Veteran's entrance examination report for his final period of service dated in December 2000 shows that he provided a history of sleep apnea for which he had been treated by a Dr. M. in Gulfport, Mississippi.  The associated report of medical examination shows that  the Veteran's mouth and throat were not normal, and a history of uvuloplasty was indicated.  The Board, therefore, finds that the presumption of soundness in this case has been rebutted by clear and unmistakable evidence that the manifestations of the Veteran's sleep apnea existed prior to the Veteran's third period of active service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.303Veteran; Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

Having shown in this instance that the Veteran is not entitled to a presumption of soundness, the next step of the inquiry is to determine whether the Veteran's pre-existing sleep apnea was permanently aggravated in service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 C.F.R. § 3.306 (b).

A Dental Health Questionnaire dated in November 2000 shows that the Veteran reported having sleep apnea.  The dentist added that the Veteran had been in a sleep study and had surgery to correct it in 1992.  A report of medical history dated in December 2000 shows that the Veteran provided a history of sleep apnea for which he had been treated by a Dr. M. in Gulfport, Mississippi.  

A report of medical examination dated in April 2002 shows that the Veteran was said to have obstructive sleep apnea.  In the associated report of medical history, he indicated that he was experiencing fatigue related to sleep apnea.

Private treatment records from the Gulf Oaks Hospital dated in May 2002 show that the Veteran had been on a continuous positive airway pressure (CPAP) machine.  The Veteran had reported that use of the machine had not been successful.

A Medical Board Evaluation Summary dated in May 2002 notes that the Veteran had obstructive sleep apnea.  A Medical Board Re-evaluation Summary dated in November 2003 shows that the Veteran had obstructive sleep apnea which existed prior to service and which had not been found to have been aggravated beyond its normal progression based on the service treatment records dated from September 2001 to March 2004.

A VA examination report dated in May 2005 shows that the Veteran reported he had been diagnosed with sleep apnea in 1990 by a Dr. J., at the Gulf Coast Hospital.  He described that he currently used a bi-level positive airway pressure (BiPAP) machine.  The diagnosis was obstructive sleep apnea, by history, currently on BiPAP.

A letter from C. C., M.D., dated in May 2005 shows that the Veteran was said to have a diagnosis of sleep apnea, initially diagnosed in 1988.  Treatment records from the Keeler Air Force Base Medical Center dated from October 2005 to August 2006 show that the Veteran was treated intermittently for symptoms associated with sleep apnea due to obesity.  Private treatment records from J. D. O., D.O., dated from July 2006 to August 2006 show that the Veteran, in pertinent part, was said to have had sleep apnea due to obesity.  

In August 2006, the Veteran testified at a personal hearing over which a hearing officer of the RO presided.  The Veteran indicated that he had been diagnosed with sleep apnea after his discharge from his second period of active service, but prior to his third period of active service.

Treatment records dated in June 2007 show that the Veteran was treated for obstructive sleep apnea which had increased in severity to the point where a tracheotomy had been considered.

The Veteran has not been provided a VA examination so as to determine whether his pre-existing sleep apnea was aggravated (permanently worsened) during his third period of active service.  As such, the Board finds that he should be scheduled for such an examination so that the required opinion may be provided.  See McLendon, 20 Vet. App. at 79.

Lipoma tumor on spine

The Veteran asserts that he is entitled to a higher disability rating for his service-connected lipoma tumor on the spine which is currently rated as noncompensable.  Service connection for the lipoma tumor was awarded by rating action dated in April 2005, at which time the noncompensable disability rating was assigned.

Outpatient treatment records from the Keesler Air Force Base Medical Center dated from July 2004 to February 2005 show that the Veteran had a history of low back pain with radiation to the lower extremities, along with a history of lipoma of the spinal canal.

In February 2005, the Veteran had been afforded a VA skin disorders examination during which a magnetic resonance imaging (MRI) study revealed a lipoma of the conus medullaris extending to the L2-3 disc level measuring three millimeters in diameter.

In May 2008, he was again afforded  a VA scars and skin examination to assess the nature and severity of the lipoma tumor on the spine.  The Veteran reported that he had no lesions or scars, but that the lipoma was in the lumbar spine.  While the examiner provided some findings as to the range of motion of the lumbar spine, the examiner did not identify which, if any, of the Veteran's symptoms were due to the Veteran's service-connected lipoma of the spine, or to the Veteran's asserted low back disorder (manifested by degenerative disc and joint disease) for which service connection has not been awarded.

The Veteran was afforded a VA joints examination in January 2009.  However, while a diagnosis of degenerative disc and joint disease of the lumbar spine was provided, the examiner did not discuss the service-connected lipoma of the spine.  As this issue appears to be inextricably intertwined with the now-service-connected 
degenerative disc and joint disease of the lumbar spine, and as it is unclear to the Board which, if any, of the Veteran's symptoms are due to the Veteran's service-connected lipoma of the spine, or to any other low back disorder, an additional VA examination is required.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

TDIU

Finally, as to the issue of entitlement to a TDIU, when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  In the present case, as the Veteran's claims for a TDIU has been raised by the evidence of record, and the outcome of that issue is dependent, in part, on the outcome of those issues currently pending as a result of this Remand, the Board cannot proceed with the claim until there has been final adjudication of the Veteran's other claims.  Thus, adjudication of this issue will be held in abeyance pending further development and adjudication of the Veteran's claims being addressed in the Remand portion of this decision.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the entire claims file and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2010) are fully complied with and satisfied as to the issues on appeal.  The claims file must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issue on appeal.  The RO must specifically inform the appellant and his accredited representative of the change in the law concerning PTSD claims, and a copy of the letter notifying the appellant must be included in the claims file for review.

2.  The RO shall request that the Veteran provide a written statement concerning his mishap on a ship in 1988 as described in the May 2002 service treatment record.  The Veteran should be advised that this information is vitally necessary to obtain supportive evidence on the stressful events and he must be asked to be as specific as possible.  He should be further advised that a failure to respond may result in an adverse action against his claim.  The RO must note in the record the responses provided by the appellant.  The RO shall include any information obtained from the Veteran in the claims file.  If the appellant fails to respond to the RO request for additional information, that failure shall be so noted in the claims file.

The RO shall then send copies of the information provided by the Veteran that details the stressors to the appropriate entity for verification as needed.  Any and all information obtained should be included in the claims file for future review.

The RO must make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to a stressor or stressors in service, and, if so, the nature of the specific stressor or stressors.  The RO must specifically render a finding as to whether the record establishes the existence of a stressor or stressors.  

3.  The RO shall schedule the Veteran for an appropriate VA examination to determine the precise nature, extent, and etiology of any PTSD found to be present.  The examiner must review the claims file and state that the claims file was reviewed in the report.  All tests deemed necessary by the examiner must be performed, and all findings reported in detail. 

The RO must specify, for the examiner, the stressor or stressors that the RO has determined are established by the record.  The examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor or stressors in service.  If the examiner determines that the Veteran has any psychiatric disorder in addition to PTSD, the examiner should determine the relationship of any such disorders among themselves (including etiological origin and secondary causation) and specify which symptoms are associated with each disorder.  If certain symptomatology cannot be disassociated from one disorder or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, the examiner should state whether that disorder was caused by the in-service stressors found to be established for the record by the RO and found to be sufficient to produce PTSD by the examiner.

If the examiner concludes that the appellant does not suffer from PTSD, but instead suffers from another psychiatric disorder with PTSD traits, the examiner must proffer an opinion as to whether it is at least as likely as not that any of the non-PTSD condition is related to or aggravated by the Veteran active service or any incident therein or the result of a service-connected disorder.

The report of the examination should include a complete rationale for all opinions expressed.  The diagnosis should be in accordance with DSM IV. 

In offering each of these opinions, the examiner must specifically acknowledge and comment on the Veteran's report as to the onset and continuity of symptoms since service.  A complete rationale for all opinions expressed should be provided.

4.  The RO shall schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset and etiology of any sleep apnea found to be present.  All tests deemed necessary by the examiner must be performed, and all findings should be reported in detail.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  

The examiner is directed to opine as to the following questions:

(a) Did the Veteran, in fact, have sleep apnea which preexisted his entry into his final period of active service?

(b)  If the Veteran did have sleep apnea which preexisted his entry into service, did his sleep apnea undergo an increase in disability during service beyond the natural progression of the disease?

(c) If the Veteran did not have sleep apnea which preexisted service, is any currently diagnosed sleep apnea found on examination related to or had its onset during service.  

In offering each of these opinions, the examiner must specifically acknowledge and comment on the Veteran's report as to the onset and continuity of symptoms since service.  A complete rationale for all opinions expressed should be provided.

5.  The RO shall afford the Veteran an appropriate VA examination to determine the precise nature and severity of his service-connected lipoma of the spine.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with conducting the examination.  All tests that are deemed necessary by the examiner should be conducted.

The examiner is directed to identify and completely describe all current symptomatology associated with the Veteran's lipoma of the spine.  The examiner must endeavor to identify which, if any, of the asserted low back and lower extremity symptoms of the Veteran are attributable to the service-connected lipoma of the spine, and which are associated with a non-service-connected disorder.  If such distinction is not possible, the examiner shall fully explain the reasons the effects of the disabilities cannot be discerned.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's service- connected lipoma of the spine, if any, on the Veteran's employment and activities of daily life.  A complete rationale should be provided for all opinions expressed.

6.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

7.  The RO will then readjudicate the Veteran's claims, to include entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


